DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.
	Claims 6-12, 15-16, 35-39 and 46-47, 49-62 are pending in this application.  Claims 6-12, 15-16, 35-39 stand withdrawn from consideration as being drawn to a non-elected invention.  Claims 52-62 are newly added.
	The amendments to the specification filed 5/20/22 have been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 46-47, 49-62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. Applicant’s arguments will be addressed below.
As previously noted, the MPEP at MPEP 2106.03 sets forth the steps for identifying eligible subject matter at 2106.04:
With respect to step (1): yes the claims recite methods.
With respect to step  (2A)(1) The claims recite an abstract idea of obtaining gene expression data from patient and control groups, to identify a common disease gene expression signature, thereby diagnosing a patient, and then administering a generically recited treatment. The claims also recite a law of nature: a correlation between naturally occurring gene expression values and naturally occurring phenotypes, such as disease.  "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
	Mathematical concepts recited in claim 46 include:
“(e) calculating, by the processor, an overlap between the expression levels for each of the determined set of genes of the patient gene expression profile and the disease module, wherein overlap of greater than 10% indicates that the subject has the disease” (a mathematical concept, including identifying identical members between two groups and determining the percentage of the overall set the identical members make up.)
f) classifying, by the processor, whether the patient has the disease based on the overlap calculated wherein an overlap of greater than 10% indicates the patient has the disease; and” (mathematical concept of classification of data and determining the percentage of data which overlaps between two groups)
	Mental processes recited in claim 46 include:
“(b) for each of a plurality of case subjects suffering from the disease: (i) comparing, by the processor, a respective gene expression profile for the plurality of genes with the reference gene expression profile; and (ii) determining, by the processor, a set of genes within the plurality of genes whose expression differs from that of the reference gene expression profile by more than a predetermined threshold amount, thereby establishing a personalized perturbation profile of the determined set of genes perturbed by the disease for each of the case subjects;” (mental steps of comparing two sets of data, and a mental step of identifying a subset of the data by comparing the data to a threshold, and creating the dataset of genes above the threshold)
“(c) creating by the processor a disease module compiling a set of personalized perturbation profiles that includes the personalized perturbation profile from each of the case subjects to identify one or more genes common to the personalized perturbation profiles of the case subjects,;” (mental step of separating out each of the plurality of case subject information, comparing the sets of case subject data to determine common elements, and creating a dataset of those common elements)
The following limitations in claim 46 claiming a law of nature include:
The claims embrace the naturally occurring relationship between naturally occurring gene expression in patients, in common with disease patients and as opposed to healthy controls, and the diagnosis and treatment of a naturally occurring disease.  
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 46 recites the additional element that is not an abstract idea: “(a) accessing by a processor of a computer, a reference gene expression profile comprising expression levels for each of a plurality of genes obtained from healthy control subject(s);”  and “(d) accessing, by the processor, a gene expression profile of the patient, which patient gene expression profile includes expression levels for each of the determined set of genes;”  which are data gathering steps.
Data gathering steps are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Claim 46 also recites the additional non-abstract element of  “providing a computer” which comprises a processor and certain data sets or “modules”.
	The claims do not describe any specific computational steps by which the “computer” performs or interacts with the judicial exceptions, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the judicial exception.  Hence, these are mere instructions to apply the judicial exceptions using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	Claim 46 recites an additional limitation related to treatment of a patient.
The claim does not provide a particular treatment or prophylaxis for a disease or condition.  No particular disease is provided, nor is there any way to correlate any disease to any possible treatment modalities or processes. To integrate a judicial exception into a practical application, additional limitation must be specifically identified, and not merely instructions to apply the judicial exception.  The additional limitation must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))
	Dependent claims 47-51 have been analyzed.  Dependent claims 50-55 are directed to further abstract limitations.  Further abstract limitations cannot integrate a judicial exception into a practical application as they are a part of that exception. Dependent claims 47, 49, 56-62 describe the diagnosed disease or a step describing how the expression data is obtained.  This describes the data to be collected in data collection steps and is insufficient to provide a practical application.
	None of the claims recite additional elements which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claim 46: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  Pietenpol (2014), Amar (2015), Amar (2013), Ma (2015), Hsu (2015) and Dumeaux (2015) (all of record) each provide sets of differentially expressed genes from healthy patients, and also provide gene expression datasets from disease controls and the subject to be diagnosed.  Gene expression profiling, and obtaining these profiles either from laboratory analysis or from previously performed experiments stored in a database are routine, well understood and conventional in the art.  The specification also notes “Gene expression data are routinely used to identify genes that on average exhibit different expression levels between a case and a control group” [0094].  “Successful” methods for obtaining gene expression level datasets are recited in [0096-99] “without limitation” listing common laboratory technology for determining differential expression.  Commercially available biochips are discussed as a routine method for providing differential expression datasets a [00129].  Gene Expression data used in some aspects of the examples are obtained from previously published documents and databases as set forth in [00155].  As such the additional element of providing differential gene expression datasets for one or more groups remains routine, well understood and conventional in the art.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claim 46:the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Pietenpol (2014), Amar (2015), Amar (2013), Ma (2015), Hsu (2015) and Dumeaux (2015) (all of record) each provide general purpose computing elements, computers or systems comprising processors, for processing gene expression data.  As such these computer elements are routine, well understood and conventional in the art.  The specification recites generic computer elements which could make up the claimed computer at [00124]. The additional elements are set forth in the claim at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	With respect to claim 46: the additional limitations do not rise to the level of significantly more than the natural law.  The additional elements of data gathering, and general purpose computers have been shown to be routine, well understood and conventional in the art of bioinformatics, diagnostics, and/or gene expression. The newly added limitation to the treatment of the patient is generically stated, and not a specific method of treatment of a specific disease. These limitations in addition to the law of nature do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. These additional limitations constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP 2106.05(b)&(c).)
	Dependent claims 47, 49-62 have been analyzed with respect to step 2B. Dependent claims 50-55 provide additional abstract limitations.  Further abstract limitations cannot provide significantly more than the judicial exception, as they are a part of that exception. Dependent claims 47, 49, 56-62 describe the data collection, or the disease to be diagnosed, which are related to data gathering.  Data gathering elements are insufficient to provide significantly more.
None of the claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
In combination, the data gathering steps, acting upon that data using one or more judicial exceptions, including diagnosis of a disease, do not reach patent eligibility.  Data must be collected or determined to apply to the abstract idea, or judicial exception.  No additional limitation of the claims provides a nonroutine or nonconventional element which would provide eligibility.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Applicant’s arguments:
Applicant argues the categorization or identification of abstract ideas, and/or a natural
law in the claims. The Examiner has specifically identified each limitation in the claim, and
what category of judicial exception is encompassed. The abstract ideas identified in the
independent claims are the same as those identified as mathematic correlations, mathematic
calculations, and mathematical relationships or as mental processes, concepts performed in the
human mind including observations, evaluations, judgements and opinions, in MPEP 2106.04.
Once the presence of a judicial exception has been determined to be recited in a claim,
the additional elements are probed for integration into a practical application. If no integration
into a practical application is provided by the additional elements, then the additional elements
are considered, alone and in combination with the judicial exception to see if the claims recite
significantly more than that exception. MPEP 2106.04-.06.
With respect to the identification of a "calculating" step being mathematic, the nature of a calculating step is the performance of a mathematic calculation- in this instance, calculating identity between sets. Alternatively this could be a mental step of comparing sets of information and recording overlap, but due to the "calculation" recitation in the step it appears more than a judgment is required to determine a 10% overlap. This calculation step is not merely incidental to the performance of the method, it is an essential step, and properly categorized as an abstract idea, which is a mathematical concept or calculation. 
MPEP 2106.04: It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams,. See, e.g., SAP America, Inc. v. InvestPic, LLC, (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).
With respect to the identification of steps (b) and (c) as mental processes, these steps of comparing data, selecting subsets of information, and compiling a profile are all steps which fall within the identified types of mental processes. These steps do not set forth limitations for which the human mind is not equipped, such as requiring a GPS receiver, use of network packets and network monitors, or a specific multi-step encryption of data for communication between computers. The steps require observation of data, evaluating data, judging data, all of which fall within the definition of mental processes. As set forth previously, the large amount of data in and of itself is not enough to integrate the step into a computing environment. 
MPEP 2106.04: Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." . See also Mortgage Grader, (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). 
With respect to the identification of a law of nature, the claims encompass the correlation between naturally occurring gene expression levels and naturally occurring diseases phenotypes. This is a genotype-phenotype correlation, and falls within the types of natural law identified by the courts. MPEP 2106.04: I xi. the natural relationship between a patient’s CYP2D6 metabolizer genotype and the risk that the patient will suffer QTc prolongation after administration of a medication called iloperidone, Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals. 
The claims do not set forth any nonroutine or nonconventional step in addition to the judicial exception, such as in CellzDirect Inc. The diagnosis of a disease does not lead to a specific, practical application of a treatment or other activity in the claim. The additional elements of the independent claim do not integrate the judicial exception into a practical application as summarized in MPEP 2106.05a-c, and e-h. 
In combination, the additional elements and the claim as a whole fail to integrate the judicial exception into a practical application. The claim does not improve the functioning of a computer, nor does it improve technology or technical field. The additional limitations, alone and in combination do not transform the claim into patent-eligible subject matter.
 Once the additional limitations have been shown not to integrate the judicial exception into a practical application, step 2B, the search for an inventive concept is performed. The additional limitations, alone and in combination with the judicial exception, are probed for an inventive concept.  The additional limitations of the claims are provided by the Prior Art references above, and as such, the additional limitations represent routine, well-understood and conventional elements in the art of genetics, and bioinformatics.  
Applicant’s arguments that the improvement to the technology is that the claimed method
as a whole generates more accurate profile data associated with disease. The steps which provide this alleged improvement are the same steps identified as providing the abstract ideas. The abstract idea or natural law itself cannot provide the inventive concept.
The alleged improvement in the profile data (carried out by the judicial exception) does not provide an improvement in the technology of obtaining gene expression data. The RNA-seq is carried out, unchanged, whether or not the judicial exception is applied. (Cleveland Clinic Foundation: using well-known or standard laboratory techniques is not sufficient to show an improvement (MPEP2106.05(a)) .
The alleged improvement in the profile data (carried out by the judicial exception) does not require a non-conventional interaction with a specific element of a computer as was required in Enfish. The improvement in the profile data (carried out by the judicial exception) does not
improve the functionality of the computer itself. It does not improve a technology by enabling
the automation of a task which previously could not be performed. as in McRo.
Further, with respect to the arguments regarding the alleged improvement, it is unclear that the independent claims recite all the necessary and sufficient steps required to achieve that improvement. MPEP 2106.05(a): “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102- 03; DDR Holdings, 773F.3d at 1259, 113 USPQ2d at 1107.”  No actual genes or sets or subsets of genes are specifically identified by the claimed method. No particular statistical analysis or particular calculation beyond “calculating overlap” and “classifying” is set forth.  No specific disease is diagnosed or treated in the claimed method of claim 46.  No specific treatments are set forth. Applicant’s arguments that the claim as a whole provide “substantially more than the individual steps” are not persuasive.  
With respect to Applicant’s arguments as to a high level or heterogeneity in gene expression, the amount of data to be processed is not sufficient to provide a practical application, nor is it sufficient to provide significantly more than a judicial exception. It may be that such computations performed mentally, or with paper and pencil, would take considerable time and effort, but that is, of course, the singular purpose of computers and computer networks, to perform large numbers of calculations, via algorithms, rapidly, and without error (assuming no error in user input). Although a general-purpose computer can perform calculations at a rate and accuracy that can far outstrip the mental performance of a skilled artisan, the nature of the activity is essentially the same, and constitutes an abstract idea. See Bancorp Serves., L.L. C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266,1278 (Fed. Cir. 2012) (holding that “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”); see also SiRF Tech., Inc. v. Int’l Trade Comm ’n, 601 F.3d 1319,1333 (Fed. Cir. 2010) (holding that: In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations). 
The MPEP sets forth that “if the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.” Applicant’s arguments cannot take the place of evidence.
New Grounds of Rejection
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “creating, by the processor, a disease module compiling a set of personalized perturbation profiles that includes the personalized perturbation profile from each of the case subjects to identify one or more genes common to the personalized perturbation profiles of the case subjects,”  in claim 46.
In claim 46 the generic placeholder is “a disease module”, and the specialized function is: “compiling a set of personalized perturbation profiles that includes the personalized perturbation profile from each of the case subjects to identify one or more genes common to the personalized perturbation profiles of the case subjects”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-47, 49-62 are rejected under 35 USC 112(b) or 112 (second paragraph) as they fail to particularly point out and distinctly claim the subject matter which applicant regards as his invention.  
As set forth above, claim limitations identified above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
	In claim 46 the generic placeholder is “a disease module” and the specialized function is “compiling a set of personalized perturbation profiles that includes the personalized perturbation profile from each of the case subjects to identify one or more genes common to the personalized perturbation profiles of the case subjects”.  
Claim 46 fails to particularly point out and distinctly claim the algorithms, structures, or step-by-step instructions for performing that specialized function. No structural aspect of the “disease module” is provided, nor are there any clearly recited steps performed by the module to “compile” the required data and identify the desired genes. One of skill would not be apprised as to what particular functions Applicant applies to achieve the desired result. While the claims are read in light of the specification, limitations from the specification cannot be read into the claims. 
MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).” Additionally, “To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”  Finally, “Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”
Therefore, claims 46, 47, 49-62 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 46-47, 49-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on... In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983); see also MPEP §§ 2163 - 2163.04.
Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or how the result is to be achieved. For computer-implemented inventions, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps or procedures taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed to achieve the desired results. See MPEP §§ 2163.02 and 2181, subsection IV.As set forth in MPEP 2161, 2181 and 2185, “the claims must be supported by adequate written description of the step-by-step directions, algorithms, or structures to carry out the claimed steps.”
Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure." Additionally, "[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999))
"Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." Additionally, "[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation. Biomedino, LLC v. Waters Technology Corp..”  An invention described solely in terms of a method of its desired function lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. The description needed to satisfy the requirements of 35 U.S.C. 112  "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. 
Considering claims 46, 47. 49-62, the claimed technology of treating a patient having a disease, by performing certain gene expression experiments and followed by statistical analysis, is considered in the art to be unpredictable.  The claimed invention, drawn to analyzing reference profiles, and patient profiles, employs the following generic placeholder for “means” and the following specialized functions.  (c) creating, by the processor, a disease module compiling a set of personalized perturbation profiles that includes the personalized perturbation profile from each of the case subjects to identify one or more genes common to the personalized perturbation profiles of the case subjects.
The level of the skill and knowledge of one skilled in the art of bioinformatics is high.  Bioinformatics combines biological and technical knowledge with skills related to computers and sophisticated data analysis.  In particular, the prior art of record relating to the claimed gene expression set analysis related to diagnosis and treatment of a disease in a patient illustrates the unpredictable nature of the technology, and underscores the requirement for a higher level of disclosure required.
Borovecki et al. (of record) is representative of the state of the art in the claimed technology.  
For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function... See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).  This includes the particular disclosure of the algorithms, structures, or step-by step processes specifically linked to particular specialized functions in the claims. MPEP 2181: “The specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to a special purpose computer so that a person of ordinary skill in the art can implement the disclosed algorithm to achieve the claimed function. Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1242. The structure disclosed in the written description of the specification is the corresponding structure only if the written description of the specification or the prosecution history clearly links or associates that structure to the function recited in a means- (or step-) plus-function claim limitation under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. See B. Braun Medical Inc., v. Abbott Laboratories, 124 F.3d 1419, 1424, 43 USPQ2d 1896, 1900 (Fed. Cir. 1997). 
In order to practice the claimed invention one of skill in the art must obtain and analyze complex gene expression data from case and control subjects, to reliably diagnose a disease process based on certain results of the analysis.  The actual calculations, algorithms, or steps for specifically performing the steps and specialized functions of the claims are not clearly provided by the disclosure. While the specification provides some algorithms or flowcharts related to one or more processes or calculations, there is not a clear basis linking specific algorithmic processes to specific steps within the entire scope of the claim, and an issue exists as to whether the disclosure is adequate to perform the entire claimed function(s). 
The specification provides a high level, generic description of the invention in the summary, at paragraphs [0010-0051].  Generic description of the art of studying gene expression levels to identify a disease process in patients, generating “personalized perturbation profiles” representing changed expression levels of specific genes in a disease process, possible statistical processes performed with the obtained gene expression labels, interpretations, and possible treatments or outcomes are set forth in the Summary. Figures 1-3, 5, 8f  provide flow charts and other black box depictions, which provide only the same results based language of the claims, and do not link specific algorithms or step by step directions to any particular limitation of the claims. Beginning at paragraph [0103] the detailed description of the invention provides some calculations and possible algorithms to be used for determining standard deviations, z-scores, determining pair-wise similarities using Jaccard indicies, Fisher’s exact test, possible computer systems for carrying out the invention, et al. The examples of the disclosure, beginning at [0127], comprise a variety of steps and algorithms not clearly required in the independent claims to achieve the desired goals. At paragraph [0135] a “framework” for personalized gene-expression analysis is provided, in comparison to Figure 5.  Generic sources for functional analysis of perturbation profiles in [0144] recite previously identified disease-related pathways and published sources or databases for the data. Use of known programs, such as MSigDB, is discussed.  Paragraphs [0148-end] address some of the possible sources of error, or spurious inclusion in the perturbation profile, using well known processes or programs, and the results were benchmarked against another known program, “knn”. It is no clearly set forth what minimally sufficient set of limitations fulfills the specialized function as claimed. There is no clear linkage between this disclosure and each required specialized function. The claims fail to set forth the minimally sufficient set of steps required for achieving the specialized function, to meet the ultimate goal of the invention. The disclosure fails to link specific algorithms, structures or step-by-step instructions to the specialized function(s) and therefore the claims lack sufficient written description for the specialized functions.
The state of the art of differential expression technology can be represented by Borovecki (of record.).  Borovecki et al is directed to identifying differentially expressed genes in blood samples which are biomarkers for Huntington’s disease.  Diagnosis of Huntington’s disease is difficult, as positive diagnosis at the time requires physical symptoms to have manifest.  A set of markers which are able to identify normal and abnormal biological processes in pre-symptomatic cases would be highly desirable.  Borovecki notes that “Numerous microarray studies showed alterations in mRNA levels of a large number of genes in the brain of HD mice. Suggesting that Huntingtin (the gene) may interfere with transcriptional mechanisms common to many genes.” (p11023).  Borovecki hypothesizes that transcriptional impairments leading to differential expression of certain genes may exist in tissues outside of the central nervous system.  After rigorous statistical analyses, and identifying Huntington’s disease biomarkers, Borovecki discusses treatment of HD patients with a specific drug, sodium phenylbutyrate.  
The processes of Borovecki require large numbers of HD subjects, and age and gender-matched control subjects.  A subset of early and a subset of late pre-symtomatic patients were identified within the HD subject pool. Using known biochips such as U133A GeneChip, CodeLink microarrays, MyiQ systems, and defined primers, Bofovexki generated gene expression data from the samples, and relative gene expression levels were determined using the delta-delta CT method.  A host of statistical analysis programs are listed on page 11025 under “statistical analysis” which were used on the analysis of the changes in expression of individual genes and groups of genes.  Hierarchical clustering was then applied.  At page 11026, the steps utilized to generate the small subset of genes that discriminate between patients and control subjects, which are common among the patients.  “To identify a subset of genes that could usefully classify HD patients and healthy controls, 322 genes were ranked according to their P values, highest fold change, highest expression levels, and consistency of fold change in each individual HD sample, compared with its age- and gender-matched control.”  Comparison of a single patient and a single control would not necessarily result in a subset of genes who’s differential expression is able to identify HD in all HD patients.  Overall, 322 genes were identified as differentially expressed between cases and controls, but only 12 genes our of the 322 were able to discriminate between cases and controls, and within subgroups of the case subjects.  Controlling for noise, extremely low expression, normalization, median-polishing, steps for controlling for technical variation, clustering and an initial PCA were all required to generate the most reliable results. Even utilizing all of the data quality metrics, contradictory results can be obtained for certain genes between two platforms: “Interestingly, four of the significantly changed genes were up-regulated on Affymetrix and down-regulated on Amersham Biosciences platform.” (p11026). When using the 12 identified genes to analyze a new cohort of HD patients and controls, “Interestingly, these subjects clustered between symptomatic HD and controls but overlapped considerably with the control group(Fig. 3D). Of the 12 genes tested, only 3 showed significant up-regulation in early pre-symptomatic subjects, confirming that expression profiles in early stages of HD more resemble those of controls (Fig. 3E). Moreover, expression of the marker genes progressively increased when HD progressed from early pre-symptomatic to late pre-symptomatic and symptomatic stage (Fig. 3E).”  When utilized on post-mortem samples from HD patients, Of the 12 genes tested, 7 exhibited significant up-regulation in HD brain samples, compared with controls, whereas the other 5 genes were not significantly altered (Fig. 5).  As such, Borovecki demonstrates the complex set of statistical analyses required to achieve a set of differentially expressed genes which may be diagnostic of or related to a particular disease.  Selection of case and control subjects, selection of platforms for the DE experiments, selection of the statistical analysis and bias-reduction steps all affect the final results.  Even when a set of genes is identified to be linked to one stage of disease or disease process, that set is not necessarily applicable to all tissue samples, or sources of genetic material.  The identified gene set is not predicted to have any linkage to any other disease.  
The skilled practitioner would first turn to the instant specification to identify the specific algorithms or steps required by the specialized functions recited by the claims. However, the instant disclosure does not provide a specific written description of those specialized functions, and fails to link the particular algorithms or processes disclosed by the specification to specific functional limitations of the claims. As such, the skilled practitioner would turn to the prior art for guidance as to any known correlations between the disclosed structures or algorithms, and the specialized functions of the claims, however, the prior art shows that such linkages require significant investigation and selection of laboratory procedures, data analysis, statistical analysis, and verification on novel or new patient cohorts.  These are lacking in the instant application.  As such, the claims lack adequate written description.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 46-47, 49-54, 56, 57, 60 and 62 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Borovecki (2005).
	Borovecki, F. et al. Genome-wide expression profiling of human blood reveals biomarkers for Huntington’s disease. 2005 PNAS 102:31 11023-11028.
	The claims have been amended to recite methods of treatment, and the use of a computer system or computer system elements.
	Borovecki seeks to identify sets of genes, whose differential expression in a sample as compared to a control, can classify or diagnose a disease.  As noted in the abstract, 
“A  subset  of  up-regulated  mRNAs  selected  from  this group was able to distinguish controls, pre symptomatic individuals carrying the HD mutation, and symptomatic HD patients. In addition, early pre symptomatic subjects showed gene expression pro-files  similar  to  those  of  controls,  whereas  late  pre symptomatic subjects showed altered expression that resembled that of symptomatic  HD  patients.  These  elevated  mRNAs  were  significantly reduced  in  HD  patients  involved  in  a  dose-finding  study  of  the histone  deacetylase  inhibitor  sodium  phenylbutyrate… In conclusion, we identified changes in blood mRNAs that clearly distinguish HD patients from controls. These alterations in mRNA expression correlate with disease progression and response to experimental treatment. Such markers may provide clues to the state of HD and may be of predictive value in clinical trials.”

With respect to claim 46, and the preamble of treating patients, along with the final step of treating a patient, Borovecki analyses data from a dose-response trial.  Patients who exhibited increased expression of a subset of identified genes prior to the treatment with the sodium phenylbutyrate, show a decrease in those disease associated gene expression upon treatment with said drug. With respect to step a) Borovecki obtains gene expression profile data from healthy reference control subjects at page 11023, “isolation of blood and brain samples” where “age and gender-matched controls” are subjected to gene expression analysis assays, and the data is stored.  With respect to step b), Borovecki obtains gene expression profile data from a plurality of case subjects suffering from HD, at page 11023, “isolation of blood and brain samples” where “62 HD subjects” and an additional group of “21 late pre symptomatic carriers of the HD mutation.”  Further with respect to step b)-i), Borovecki compares the gene expression data of the disease group, with the gene expression data of the control group, See Figure 1, and “statistical analysis” p11025.  
“Calculation of maximal value of expression, two-sided t-test, and ratio of change were performed by EXCEL, whereas ACCESS was used for filtering of the statistically significant genes on both microarray platforms. Principal component analysis (PCA) of microarray and QRT-PCR results were done with S-PLUS(version 6.1). Normalization of microarray data and hierarchical clustering were performed by using SPOTFIRE DECISIONSITE FOR FUNCTIONAL GENOMICS(version 8.0).”

With respect to step b)-ii), Borovecki utilizes computer analysis to determine a set of genes within the set of genes whose expression differs from that of the reference profile by more than a predetermined threshold amount, thereby establishing a personalized profile perturbed by the disease, at p11025.  
“[I]in the analysis of the Affymetrix microarray data, only genes with MAS(version 5.0) ‘‘signal’’ intensity in at least one sample above the ‘‘target intensity’’ of 100 were considered for further analysis. For Amersham Biosciences microarrays, a similar filter was applied by using the CodeLink median expression level of 1 as the filtering criterion. We further filtered the data by using a two-sided Student t-test with P<0.0005 and an expression ratio of average HD/average healthy control >1.8 or <0.6 as cut-off values. The lists of most significantly changed genes from both platforms were cross-referenced, and duplicate entries were excluded. Hierarchical clustering on normalized (median-polished) samples using cosine correlation with complete linkage was performed on the pool of all samples from both platforms to determine the gene clustering and to better visualize differences in expression profiles between the HD patients and healthy control subjects SPOTFIRE DECISIONSITEFOR FUNCTIONAL GENOMICS (version 8.0).”
With respect to step c), Borovecki compiles a set of personalized perturbation profiles to identify one or more genes common to the personalized profiles at pages 11025-11026. See Fig 2A and 2B.
“(A) The up-regulation of expression of the 12 selected genes in blood of HD subjects  was  confirmed  on  the  training  set  of  11 HD patients and 5 controls and a test set of 30 new HD subjects and 25 controls by using QRT-PCR. Values represent average fold change=2-(average ΔΔCt) in mRNAs in HD relative to healthy control subjects (in every case,P<0.05). Error bars are presented as(average fold change)x (2SEM - 1). (B) Gene descriptions of the 12 genes with representative gene symbols,  GenBank  accession  numbers,  LocusLink  ID numbers, and probe IDs for Affymetrix and Amersham Biosciences microarrays.”
“Selection of biomarker genes: To identify a subset of genes that could usefully classify HD patients and healthy controls, 322 genes were ranked according to their P values, highest fold change, highest expression levels, and consistency of fold change in each individual HD sample, compared with its age- and gender-matched control. Probe sequences that corresponded to duplicates of the same genes, as well as probes for unknown or hypothetical proteins, were removed. In the case of duplicate entries, probes with the most statistically significant changes were used in further analysis. Using such criteria, we selected the top 30 candidate genes, which were further tested by QRT-PCR using blood samples from 11 HD-affected subjects (6 new symptomatic patients and 5 late pre-symptomatic carriers of the HD mutation that were used for microarrays)and 5 new, age- and gender-matched controls. Using this approach, we identified 12 genes that exhibited the most statistically significant changes between the HD and control groups (Fig. 2). To confirm the ability of the selected marker set to discriminate between healthy controls and HD subjects, we used a test set consisting of a new cohort of 30 HD subjects (14 symptomatic patients and 16late pre-symptomatic carriers of the HD mutation) and 25 matched-controls. We found a statistically significant increase in the expression of the biomarker genes in HD subjects, compared with controls(Fig. 2A).” p11026-11027. 

 This also meets step d), where each patient gene expression profile includes expression levels for the determined set of genes. For each case subject a set of DE genes is compiled (322 genes), and the complied profiles are compared to determine a common disease module (30 genes, then down to the final 12 genes, Fig 2B), suitable for diagnosis of a patient sample (Fig 3 and results).
With respect to step e), Borovecki determines that patients increased expression level of at least 3 or more of the determined set of genes represents disease status.  3/12 = ¼ = 25%.  Increased levels of three of the genes diagnosed an early pre-symptomatic disease state.  
“Of the 12 genes tested, only 3 showed significant up-regulation in early pre symptomatic subjects, confirming that expression profiles in early stages of HD more resemble those of controls (Fig. 3E). Moreover, expression of the marker genes progressively increased when HD progressed from early pre symptomatic to late pre symptomatic and symptomatic stage (Fig. 3E).These results confirmed that the expression of the 12-genemarker set could clearly distinguish diseased blood samples from controls and also may discriminate stages of disease progression.” P11027

With respect to step f) the computer analysis diagnoses a disease state when at least three genes out of 12 of the determined set of genes is increased, representing an overlap of greater than 10%.  As the disease state progresses, more and more of the expression levels of the remaining genes also increased. Culminating in 12 out of 12 genes having elevated gene expression levels and an overlap of 100%.  Therefore, the disclosure of Borovecki discloses that when at least three and up to 12 of the determined set of 12 genes are increased, a disease state is indicated.
With respect to step g), Borovecki discloses the reduction in elevated gene expression levels in the determined set of genes, upon the administration of the treatment, sodium phenylbutyrate.  P11027 “biomarker gene changes in response to treatment in HD.”
“We next examined whether the expression of the 12 marker genes could be modified by treatment with sodium phenylbutyrate, an HDAC inhibitor, conducted as part of a phase I dose-finding study. Sodium phenylbutyrate has been shown to exert significant neuroprotective effects in transgenic mouse models of HD (16). As an initial step for assessing the feasibility of phenylbutyrate administration in HD patients, a dose-finding study was performed. Blood samples were collected from 12 HD patients before treatment and at week 4 of treatment with phenylbutyrate. Using QRT-PCR, we found a small but statistically significant decrease in the expression of the 12-genemarker set in 10 of 12 patients after 4 weeks of treatment (Fig. 4A).When the marker genes were examined individually, 8 of 12 genes were significantly decreased in response to 4 weeks of treatment with phenylbutyrate (Fig. 4B).” 

Therefore, treatment of an HD patient, having elevated expression of at least some of the determined set of genes, using sodium phenylbutyrate, to reduce the elevated expression of those genes is specifically disclosed by Borovecki.
	With respect to claim 47, the HD disease is a neurodegenerative disease. 
	With respect to claim 49, the expression levels are determined through RNA-seq processes.  p11024, RNA isolation and gene profiling, and Quantitative RT-PCR analysis.
	With respect to claim 50, an overlap of greater than 15% is diagnostic for HD disease. P11025-11026.
	With respect to claim 51-52, the measures taken by Borovecki are the same as the z-score.  The formula for a z-score takes the observed value minus the mean of the sample, divided by the standard deviation of the sample.  Borovecki takes the raw intensity value, subtracts the “polished means” and divides by the SEM (standard error measurement).  See the Statistical analysis section, and figure legends for figures 2 and 3.
	With respect to claims 53-54, and AUC analysis, PCA analysis of the data includes determining the area under the curve, to identify the variables with the most discriminating power between the target and reference.  This is a standard part of performing PCA on any dataset. “Principal component analysis (PCA) of microarray and QRT-PCR results were done with S-PLUS(version 6.1)” “We also performed PCA with S-PLUS(version 6.1) by using the ΔCt values for each gene of the 12-gene marker set, compared with β-actin as control. To account for possible technical variability in different QRT-PCR experiments, all of the ΔCt values were normalized to the median of matched control samples used in each experiment. We calculated the principal components on the training set and then used the same principal components to analyze a test set. We plotted the first two principal components because they captured the most variation in the original data.” See Fig 3A-D.
	With respect to claim 56, the treatment is a drug.
	With respect to claim 57, the treatment is a single target drug, sodium phenylbutyrate. This drug is a histone deacetylase inhibitor.
	With respect to claim 60, the disease is a neurodegenerative disease.
	With respect to claim 62, the disease is Huntington’s disease.
Applicant’s arguments:
	Applicant’s arguments with respect to whether Borovecki et al uses the word “overlapping” are not persuasive.  As set forth above, a diagnosis of HD can be made when 3 out of 12 genes exhibit differential expression in the patient.  Additionally, the  references provides the classification of patients and the treatment of patients as now required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 55, 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borovecki as applied to claims 46-47, 49-54, 56, 57, 60 and 62 above, in view of Molochinikov et al (2012).
Borovecki, F. et al. Genome-wide expression profiling of human blood reveals biomarkers for Huntington’s disease. 2005 PNAS 102:31 11023-11028.
Molochnikov et al. A molecular signature in blood identifies early Parkinson’s disease. Molecular degeneration (2012) 7:26 p1-10.
	Claim 61 sets forth that the neurodegenerative disease is Parkinson’s disease. Claim 55 discusses gene set analysis of the selected genes.
	As set forth above, Borovecki discloses the steps of independent claim 46, with respect to a neurodegenerative disease, Huntington’s disease.  
 With respect to claim 46, and the preamble of treating patients, along with the final step of treating a patient, Borovecki analyses data from a dose-response trial.  Patients who exhibited increased expression of a subset of identified genes prior to the treatment with the sodium phenylbutyrate, show a decrease in those disease associated gene expression upon treatment with said drug. With respect to claim 46 step a) Borovecki obtains gene expression profile data from healthy reference control subjects at page 11023, “isolation of blood and brain samples” where “age and gender-matched controls” are subjected to gene expression analysis assays, and the data is stored.  With respect to step b), Borovecki obtains gene expression profile data from a plurality of case subjects suffering from HD, at page 11023, “isolation of blood and brain samples” where “62 HD subjects” and an additional group of “21 late pre symptomatic carriers of the HD mutation.”  Further with respect to step b)-i), Borovecki compares the gene expression data of the disease group, with the gene expression data of the control group, See Figure 1, and “statistical analysis” p11025.  
With respect to step b)-ii), Borovecki utilizes computer analysis to determine a set of genes within the set of genes whose expression differs from that of the reference profile by more than a predetermined threshold amount, thereby establishing a personalized profile perturbed by the disease, at p11025.  
With respect to step c), Borovecki compiles a set of personalized perturbation profiles to identify one or more genes common to the personalized profiles at pages 11025-11026. See Fig 2A and 2B.
“Selection of biomarker genes: To identify a subset of genes that could usefully classify HD patients and healthy controls, 322 genes were ranked according to their P values, highest fold change, highest expression levels, and consistency of fold change in each individual HD sample, compared with its age- and gender-matched control. Probe sequences that corresponded to duplicates of the same genes, as well as probes for unknown or hypothetical proteins, were removed. In the case of duplicate entries, probes with the most statistically significant changes were used in further analysis. Using such criteria, we selected the top 30 candidate genes, which were further tested by QRT-PCR using blood samples from 11 HD-affected subjects (6 new symptomatic patients and 5 late pre-symptomatic carriers of the HD mutation that were used for microarrays)and 5 new, age- and gender-matched controls. Using this approach, we identified 12 genes that exhibited the most statistically significant changes between the HD and control groups (Fig. 2). To confirm the ability of the selected marker set to discriminate between healthy controls and HD subjects, we used a test set consisting of a new cohort of 30 HD subjects (14 symptomatic patients and 16late pre-symptomatic carriers of the HD mutation) and 25 matched-controls. We found a statistically significant increase in the expression of the biomarker genes in HD subjects, compared with controls(Fig. 2A).” p11026-11027. 

 This also meets step d), where each patient gene expression profile includes expression levels for the determined set of genes. For each case subject a set of DE genes is compiled (322 genes), and the complied profiles are compared to determine a common disease module (30 genes, then down to the final 12 genes, Fig 2B), suitable for diagnosis of a patient sample (Fig 3 and results).
With respect to step e), Borovecki determines that patients increased expression level of at least 3 or more of the determined set of genes represents disease status.  3/12 = ¼ = 25%.  Increased levels of three of the genes diagnosed an early pre-symptomatic disease state.  
“Of the 12 genes tested, only 3 showed significant up-regulation in early pre symptomatic subjects, confirming that expression profiles in early stages of HD more resemble those of controls (Fig. 3E). Moreover, expression of the marker genes progressively increased when HD progressed from early pre symptomatic to late pre symptomatic and symptomatic stage (Fig. 3E).These results confirmed that the expression of the 12-genemarker set could clearly distinguish diseased blood samples from controls and also may discriminate stages of disease progression.” P11027

With respect to step f) the computer analysis diagnoses a disease state when at least three genes out of 12 of the determined set of genes is increased, representing an overlap of greater than 10%.  As the disease state progresses, more and more of the expression levels of the remaining genes also increased. Culminating in 12 out of 12 genes having elevated gene expression levels and an overlap of 100%.  Therefore, the disclosure of Borovecki discloses that when at least three and up to 12 of the determined set of 12 genes are increased, a disease state is indicated.
With respect to step g), Borovecki discloses the reduction in elevated gene expression levels in the determined set of genes, upon the administration of the treatment, sodium phenylbutyrate.  P11027 “biomarker gene changes in response to treatment in HD.”
“We next examined whether the expression of the 12 marker genes could be modified by treatment with sodium phenylbutyrate, an HDAC inhibitor, conducted as part of a phase I dose-finding study. Sodium phenylbutyrate has been shown to exert significant neuroprotective effects in transgenic mouse models of HD (16). As an initial step for assessing the feasibility of phenylbutyrate administration in HD patients, a dose-finding study was performed. Blood samples were collected from 12 HD patients before treatment and at week 4 of treatment with phenylbutyrate. Using QRT-PCR, we found a small but statistically significant decrease in the expression of the 12-genemarker set in 10 of 12 patients after 4 weeks of treatment (Fig. 4A).When the marker genes were examined individually, 8 of 12 genes were significantly decreased in response to 4 weeks of treatment with phenylbutyrate (Fig. 4B).” 

Therefore, treatment of an HD patient, having elevated expression of at least some of the determined set of genes, using sodium phenylbutyrate, to reduce the elevated expression of those genes is specifically disclosed by Borovecki.
	Borovecki does not apply their analyses to Parkinson’s disease.
	Molochnikov et al. seek to identify a set of differentially expressed genes which can be detected in blood samples, and used to diagnose the presence of Parkinson’s disease in a patient.  The genes identified are subjected to gene set analysis to identify gene functions and locations of increased expression in the brain. “We aim to assess whether a gene signature could be detected in blood from early/mild PD patients that could support the diagnosis of early PD, focusing on genes found particularly altered in the substantia nigra of sporadic PD.” (abstract)
	Molochinikov, as Borovecki, obtains samples from early stage PD patients, and healthy age matched controls, and obtains gene expression values from those samples.  Statistical analysis of the differentially expressed genes identified five genes which are optimal genes to diagnose PD.  Molochnikov performs PCA on the gene expression values, to determine area under the curve and to assess stability of the model.  Patients having all 5 genes differentially expressed, were appropriately diagnosed as having PD.  5/5 = 100%.  
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that: “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
	The combination of Borovecki and Molochnikov represents an application of a known technique to a known problem.  Molochnikov presents the problem of identifying a gene expression signature that is able to identify asymptomatic PD, as well as early/ mild PD, using samples from a source other than brain samples.  Molochnikov also seeks to differentiate a diagnosis of Alzheimer’s disease from PD.  Borovecki provides statistically rigorous methods for identifying differentially expressed gene sets which can differentiate between stages of a neurodegenerative disease.  Borovecki takes blood samples from patients having differing stages of a neurodegenerative disease, determines their gene expression profiles, compares them to healthy control samples, to identify a common set of genes which are linked to one or more stages of the neurodegenerative disease.  Borovecki provides all the steps of claim 46, to identify these gene sets for the neurogenerative disease, Huntington’s disease.  One of skill in the art, seeking to identify gene sets comprising differentially expressed genes that are diagnostic for a neurodegenerative disease, as Borovecki is successful in their approach, and are able to identify gene sets which can discriminate between healthy and diseased, can discriminate between stages of the disease, and can inform treatment of the disease.  One of skill in the art would have been motivated to perform the steps of Borovecki to identify gene sets in other neurodegenerative diseases in view of that success.  One of skill would have had a reasonable expectation of success in applying the techniques of Borovecki, as all of the programs, statistical analysis steps, as well as standard lab practices are provided by Borovecki.

Claim(s) 55, 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borovecki as applied to claims 46-47, 49-54, 56, 57, 60 and 62 above, in view of Baines et al (2014).
Borovecki, F. et al. Genome-wide expression profiling of human blood reveals biomarkers for Huntington’s disease. 2005 PNAS 102:31 11023-11028.
Baines et al. Sputum gene expression signature of 6 biomarkers discriminates asthma inflammatory phenotypes. (2014) J Allergy Clinical Immunology vol 133: 997-1007.
	Claim 59 sets forth that the disease is asthma. Claim 55 discusses gene set analysis of the selected genes.
	As set forth above, Borovecki discloses the steps of independent claim 46, with respect to a neurodegenerative disease, Huntington’s disease.  
 With respect to claim 46, and the preamble of treating patients, along with the final step of treating a patient, Borovecki analyses data from a dose-response trial.  Patients who exhibited increased expression of a subset of identified genes prior to the treatment with the sodium phenylbutyrate, show a decrease in those disease associated gene expression upon treatment with said drug. With respect to claim 46 step a) Borovecki obtains gene expression profile data from healthy reference control subjects at page 11023, “isolation of blood and brain samples” where “age and gender-matched controls” are subjected to gene expression analysis assays, and the data is stored.  With respect to step b), Borovecki obtains gene expression profile data from a plurality of case subjects suffering from HD, at page 11023, “isolation of blood and brain samples” where “62 HD subjects” and an additional group of “21 late pre symptomatic carriers of the HD mutation.”  Further with respect to step b)-i), Borovecki compares the gene expression data of the disease group, with the gene expression data of the control group, See Figure 1, and “statistical analysis” p11025.  
With respect to step b)-ii), Borovecki utilizes computer analysis to determine a set of genes within the set of genes whose expression differs from that of the reference profile by more than a predetermined threshold amount, thereby establishing a personalized profile perturbed by the disease, at p11025.  
With respect to step c), Borovecki compiles a set of personalized perturbation profiles to identify one or more genes common to the personalized profiles at pages 11025-11026. See Fig 2A and 2B.
“Selection of biomarker genes: To identify a subset of genes that could usefully classify HD patients and healthy controls, 322 genes were ranked according to their P values, highest fold change, highest expression levels, and consistency of fold change in each individual HD sample, compared with its age- and gender-matched control. Probe sequences that corresponded to duplicates of the same genes, as well as probes for unknown or hypothetical proteins, were removed. In the case of duplicate entries, probes with the most statistically significant changes were used in further analysis. Using such criteria, we selected the top 30 candidate genes, which were further tested by QRT-PCR using blood samples from 11 HD-affected subjects (6 new symptomatic patients and 5 late pre-symptomatic carriers of the HD mutation that were used for microarrays)and 5 new, age- and gender-matched controls. Using this approach, we identified 12 genes that exhibited the most statistically significant changes between the HD and control groups (Fig. 2). To confirm the ability of the selected marker set to discriminate between healthy controls and HD subjects, we used a test set consisting of a new cohort of 30 HD subjects (14 symptomatic patients and 16late pre-symptomatic carriers of the HD mutation) and 25 matched-controls. We found a statistically significant increase in the expression of the biomarker genes in HD subjects, compared with controls(Fig. 2A).” p11026-11027. 

 This also meets step d), where each patient gene expression profile includes expression levels for the determined set of genes. For each case subject a set of DE genes is compiled (322 genes), and the complied profiles are compared to determine a common disease module (30 genes, then down to the final 12 genes, Fig 2B), suitable for diagnosis of a patient sample (Fig 3 and results).
With respect to step e), Borovecki determines that patients increased expression level of at least 3 or more of the determined set of genes represents disease status.  3/12 = ¼ = 25%.  Increased levels of three of the genes diagnosed an early pre-symptomatic disease state.  
“Of the 12 genes tested, only 3 showed significant up-regulation in early pre symptomatic subjects, confirming that expression profiles in early stages of HD more resemble those of controls (Fig. 3E). Moreover, expression of the marker genes progressively increased when HD progressed from early pre symptomatic to late pre symptomatic and symptomatic stage (Fig. 3E).These results confirmed that the expression of the 12-genemarker set could clearly distinguish diseased blood samples from controls and also may discriminate stages of disease progression.” P11027

With respect to step f) the computer analysis diagnoses a disease state when at least three genes out of 12 of the determined set of genes is increased, representing an overlap of greater than 10%.  As the disease state progresses, more and more of the expression levels of the remaining genes also increased. Culminating in 12 out of 12 genes having elevated gene expression levels and an overlap of 100%.  Therefore, the disclosure of Borovecki discloses that when at least three and up to 12 of the determined set of 12 genes are increased, a disease state is indicated.
With respect to step g), Borovecki discloses the reduction in elevated gene expression levels in the determined set of genes, upon the administration of the treatment, sodium phenylbutyrate.  P11027 “biomarker gene changes in response to treatment in HD.”
“We next examined whether the expression of the 12 marker genes could be modified by treatment with sodium phenylbutyrate, an HDAC inhibitor, conducted as part of a phase I dose-finding study. Sodium phenylbutyrate has been shown to exert significant neuroprotective effects in transgenic mouse models of HD (16). As an initial step for assessing the feasibility of phenylbutyrate administration in HD patients, a dose-finding study was performed. Blood samples were collected from 12 HD patients before treatment and at week 4 of treatment with phenylbutyrate. Using QRT-PCR, we found a small but statistically significant decrease in the expression of the 12-genemarker set in 10 of 12 patients after 4 weeks of treatment (Fig. 4A).When the marker genes were examined individually, 8 of 12 genes were significantly decreased in response to 4 weeks of treatment with phenylbutyrate (Fig. 4B).” 

Therefore, treatment of an HD patient, having elevated expression of at least some of the determined set of genes, using sodium phenylbutyrate, to reduce the elevated expression of those genes is specifically disclosed by Borovecki.
	Borovecki does not apply their analyses to asthma.
	Baines et al see to define a gene expression signature of biomarkers to discriminate between phenotypes of asthma.  
	Baines, as Borovecki, obtains samples from asthma patients, and healthy age matched controls, and obtains gene expression values from those samples.  Statistical analysis of the differentially expressed genes identified six genes which are optimal genes to diagnose asthma.  Baines performs PCA on the gene expression values, to determine area under the curve and to assess stability of the model.  A first set of 23 genes discriminates between asthma inflammatory phenotypes.  A subset of 6 genes discriminates eosinophilic asthma from other phenotypes including patients with noneosinophilic asthma. paucigranulocytic asthma, or neutrophilic asthma from healthy controls.  Baines determines patients having differential expression of the six gene subset can be treated with a drug, inhaled corticosteroids.  IC is a multi target drug.
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that: “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
	The combination of Borovecki and Baines represents an application of a known technique to a known problem.  Baines presents the problem of identifying a gene expression signature that is able to identify several subtypes of asthma, using sputum samples.  Baines also seeks to differentiate a diagnosis of asthma from healthy controls.  Borovecki provides statistically rigorous methods for identifying differentially expressed gene sets which can differentiate between stages of a disease.  Borovecki takes blood samples from patients having differing stages of a disease, determines their gene expression profiles, compares them to healthy control samples, to identify a common set of genes which are linked to one or more stages of the disease.  Borovecki provides all the steps of claim 46, to identify these gene sets for the disease, Huntington’s disease.  One of skill in the art, seeking to identify gene sets comprising differentially expressed genes that are diagnostic for a disease, as Borovecki is successful in their approach, and are able to identify gene sets which can discriminate between healthy and diseased, can discriminate between stages of the disease, and can inform treatment of the disease.  One of skill in the art would have been motivated to perform the steps of Borovecki to identify gene sets in other diseases in view of that success.  One of skill would have had a reasonable expectation of success in applying the techniques of Borovecki, as all of the programs, statistical analysis steps, as well as standard lab practices are provided by Borovecki.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631